Citation Nr: 0331129	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for pancreatitis.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO decision which denied 
service connection for diabetes mellitus and a seizure 
disorder and which also determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for pancreatitis.  

A Travel Board hearing was held in September 2002, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  During the Travel Board hearing, the 
veteran withdrew the issue of service connection for a 
seizure disorder

In January 2003, the Board undertook additional development 
in this case pursuant to regulations then in effect.  In 
June 2003, the Board remanded the case for additional 
development and the case was returned to the Board in 
September 2003.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Service connection for pancreatitis was denied by an 
unappealed RO decision in July 1983.

3.  Evidence received subsequent to the July 1983 rating 
decision is either cumulative or does not bear directly and 
substantially upon the subject matter now under 
consideration (i.e., whether pancreatitis was incurred 
during service); and when considered with all the evidence 
both old and new, it has no significant effect upon the 
facts previously considered.  

4.  No competent evidence has been presented that would tend 
to indicate that the veteran's diabetes mellitus is 
proximately due to, or the result of any service connected 
disability.  

5.  Diabetes mellitus was not shown in service nor were 
there manifestations of the disorder within 1 year following 
separation from service by any competent evidence on file.  


CONCLUSIONS OF LAW

1.  The July 1983 decision of the regional office that 
denied service connection for chronic pancreatitis is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2003).  

2. New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for chronic pancreatitis.  38 U.S.C.A. §§ 5103A, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 
3.326 (2003).  

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may diabetes be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to 
obtain medical opinions where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  The record reflects that the veteran was 
provided with a statement of the case and supplemental 
statements of the case during the pendency of this appeal.  
These documents provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim.  The veteran was given specific 
information on the type of evidence that is necessary to 
establish entitlement to service connection for diabetes 
mellitus and to reopen the previously denied claim of 
service connection for pancreatitis.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has made 
satisfactory efforts to ensure that all relevant evidence 
has been associated with the claims file.  In this regard, 
it is noted that the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The RO collected medical records from 
all health care providers identified by the veteran as well 
as obtaining VA medical records in connection with the 
claim.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim, including being 
afforded a personal hearing before a Veterans Law Judge.  
The Board does not know of any additional relevant evidence, 
which is available.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding 
his claim at this time, because he has been told what the 
requirements are to establish the claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information 
that might substantiate his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Correspondence dated in October 2001, informed him of what 
the VA was going to do, what it had done, and what evidence 
the veteran had to provide.  As there is no additional 
evidence that needs to be obtained, there is no need for any 
more specific notice to the veteran than has already been 
provided.  See e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159).  Therefore, the claims are 
ready for appellate review.  


II.  New and Material

The veteran is seeking to reopen his claim for service 
connection for pancreatitis, which was previously denied by 
the RO in a July 1983 rating decision.  The veteran was 
notified of that decision, but did not appeal.  That 
decision represents the last final decision of that issue on 
any basis.  38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 
273 (1996).  

The veteran filed an application to reopen his claim in July 
1996.  Therefore, his application to reopen this claim was 
initiated prior to August 29, 2001, the effective date of 
the amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
38 C.F.R. § 3.156 (2002).  The Board notes that the VA 
Secretary has specifically provided that the amendments to 
38 C.F.R. § 3.156 will be applicable to all claims filed on 
or after August 29, 2001.  As a result, the amended 
regulatory provisions governing new and material evidence 
are not applicable to the veteran's claim to reopen.  

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it 
presents new information.  38 C.F.R. § 3.156.  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2003); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits. See Evans, 9 
Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).   

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, evidence of record at the time of the 
1983 RO decision included service medical records which 
reflected that the veteran was seen on several occasions for 
stomach problems, generally associated with influenza.  At 
the time of the final RO decision, it was noted that service 
medical records were entirely negative for treatment, 
clinical findings or diagnoses of any disorder of the 
pancreas, including pancreatitis.  Also of record at the 
time of the July 1983 rating decision was a February 1972 VA 
medical record which noted a diagnosis of abdominal pain of 
unknown etiology and probable Demerol addiction.  A May 1983 
VA hospital record noted a diagnosis of chronic 
pancreatitis.  On VA examination in May 1983, a history of 
chronic pancreatitis was also noted.  

Evidence submitted since the final 1983 RO decision includes 
VA medical records which essentially note a history of 
chronic pancreatitis.  On VA general medical examination in 
February 1998, a history of pancreatitis which was diagnosed 
in 1965 was reported by the veteran.  On VA examination in 
December 2000, the diagnoses included chronic pancreatitis; 
status post pancreatectomy and cholecystectomy in 1979.  In 
May 2003, the RO obtained VA medical records dated from 
April 1980 to July 1980 which essentially noted a history of 
pancreatitis and chronic alcoholism.  

The record also contains testimony from the veteran's 
personal hearing in which he essentially reiterates his 
prior claim regarding the etiology of his chronic 
pancreatitis.  The Board finds such evidence to be 
cumulative, so it is not new, and is not material to the 
issue at hand.  Moreover, the additional evidence submitted 
since the final RO decision, does not contain a competent 
opinion relating current pancreatitis with any in-service 
treatment, event, or complaint.  In this regard, the Board 
notes that notwithstanding the veteran's claims that his 
chronic pancreatitis is related to active duty, he is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent pertinent 
contentions are advanced, they are redundant of information 
previously on file.  Thus, this is not new and material 
evidence.  

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current chronic 
pancreatitis and the veteran's period of active duty, the 
claim for entitlement to service connection for chronic 
pancreatitis is not reopened.  


III.  Service Connection

The veteran served on active duty from November 1962 to 
January 1966.  The evidence does not demonstrate nor does 
the veteran contend that he served in Vietnam or that he was 
exposed to herbicides at any time during his period of 
active service.  

A review of his service medical records is entirely negative 
for treatment, complaints or clinical findings of diabetes 
mellitus.  

VA medical records dated from April 1980 to July 1980 show 
that the veteran was diagnosed with diabetes mellitus.  VA 
records dated from August 1983 to February 1984 also reflect 
treatment for insulin-dependent diabetes mellitus.  VA 
medical records dated from August 1992 to September 1997 
reflect that the veteran had been diagnosed with diabetes 
mellitus since 1977.  On VA examination in December 2000, 
the diagnosis included diabetes mellitus with diabetic 
neuropathy.  

In this case, the veteran essentially seeks to establish 
secondary service connection for insulin-dependent diabetes 
mellitus asserting that such began as a result of chronic 
pancreatitis, which he maintains should be service-
connected.  As noted above, service connection for 
pancreatitis was denied as the result of an unappealed July 
1983 RO decision.  In addition, the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim.  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).  However, in the instant case, it has been 
determined that the veteran's chronic pancreatitis is not 
service connected and there are no competent findings or 
opinions that diabetes mellitus is related to a service 
connected disability.  In any event, there are currently no 
service-connected disorders.  See also 38 C.F.R. § 3.310(a).  
Thus, the preponderance of the evidence is against the claim 
of secondary service connection for diabetes mellitus.  

Moreover, there are no complaints, treatment or diagnosis 
of, or any other indication among the veteran's service 
medical records that he had diabetes mellitus during service 
or to a compensable degree within the first post-service 
year.  The first post service manifestation of diabetes 
mellitus is many years after service.  There is no medical 
evidence, which relates the currently diagnosed diabetes 
mellitus to military service.  Thus, the Board finds service 
connection for diabetes mellitus on any basis, is not 
warranted.  

In this case, the preponderance of the evidence is against 
the claim for diabetes mellitus and that the benefit-of-the-
doubt rule does not apply.  



ORDER

New and material evidence sufficient to reopen the claim for 
service connection for chronic pancreatitis not having been 
submitted, the benefits on appeal remain denied.  

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



